Citation Nr: 1548382	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-44 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to July 1980. 

This matter is on appeal from decisions in August 2008 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified before the RO in January 2010 and before Veterans Law Judge (VLJ) Kimberly Osborne in August 2010.  In a February 2011 decision, the Board reopened the claim on appeal, which had been previously denied, and remanded the issue for further development.  In February 2012, the Board issued a decision which denied service connection for a low back disorder.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA), 725 F. 3d. 1312 (Fed Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the undersigned during the August 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  

In response, the Veteran requested the Board to vacate its February 2012 decision and to issue a new decision after being afforded the opportunity for a new hearing.  In June 2014, the Board vacated its February 2012 decision.  In July 2014, the Board remanded the claim in order to schedule a travel board hearing.  In May 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge; a transcript has been associated with the claims file.

As noted above, the Veteran testified at hearings conducted before two of the undersigned VLJs.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2014).  A veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  A letter was sent to the Veteran in September 2015 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  In October 2015, the Veteran responded that he did not wish to appear at a hearing before a third VLJ.  Accordingly, the Board may properly proceed with the panel evaluation of the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records reflect treatment for a low back strain in June 1980.  At the May 2015 travel board hearing, the Veteran testified that while he experienced on-going back discomfort after service, he did not seek professional care until after a 1992 motor vehicle accident.  In connection with that 1992 care, he identified a Dr. West and a Dr. Rodenhouse (phonetic spelling) as providing treatment, and indicating that they considered the Veteran's 1992 presentation as a continuation of an earlier problem.  It does not appear that efforts to obtain the records of Dr. West or Rodenhouse have been undertaken.  This should be accomplished.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the necessary authorization forms from the Veteran to request private treatment records from Dr. West and Dr. Rodenhouse, identified at the May 2015 hearing as providing relevant care in the early 1990's.  Records of the Veteran from these providers should be requested and associated with the Veteran's claims file.  Any negative response should be documented and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining the outstanding treatment records and undertaking any additional development as may be indicated upon review of the additional evidence, re-adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
	MICHAEL E. KILCOYNE	         STEVEN D. REISS
	                 Veterans Law Judge                                        Veterans Law Judge
            Board of Veterans' Appeals                          Board of Veterans' Appeals


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

